705 S.E.2d 392 (2011)
In re L.D.B.
No. 252P10-1.
Supreme Court of North Carolina.
January 27, 2011.
Joyce L. Terres, Greensboro, for Lambert, Ashley.
W. Michael Spivey, Rocky Mount, for Bradshaw, Jason.
Frank Bradshaw, for Sampson County DSS.
Pamela Newell Williams, Guardian ad Litem, for L.D.B.
The following order has been entered on the motion filed on the 23rd of December 2010 by Petitioner (Sampson County Department of Social Services) for Withdrawal of Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference this the 27th of January 2011."